Citation Nr: 1207830	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-41 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than February 1, 2007, for the award of Dependents' Educational Assistance benefits.

2.  Entitlement to an effective date earlier than May 17, 2006, for the award of entitlement to a total rating for compensation based upon individual unemployability on the basis of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On May 17, 2006, the Veteran submitted a claim for entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities.  This benefit was granted as of May 17, 2006.

2.  In July 1981, the RO denied entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities.  The Veteran appealed the denial.

3.  In a July 1984 decision, the Board denied entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities.  That decision is final.

4.  The July 1981 rating decision, which denied entitlement to a total rating for compensation based upon individual unemployability, and any subsequent decision that continued the denial prior to July 1984 were subsumed by the July 1984 Board decision.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 17, 2006, for the award of Dependents' Educational Assistance benefits have been met.  38 U.S.C.A. § 5113 (West 2002).

2.  The July 1981 rating decision, which denied entitlement to a total rating for compensation based upon individual unemployability, and any subsequent decision that continued the denial prior to July 1984 are not subject to review based upon clear and unmistakable error.  38 C.F.R. §§ 3.105(a), 20.1104 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dependents' Educational Assistance

In the March 2009 rating decision that effectuated the Board's grant of a total rating for compensation based upon individual unemployability, the RO assigned an effective date for the total rating as of May 17, 2006 (the date VA received the VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability).  It also awarded Dependents' Educational Assistance from July 2, 2008.

In April 2009, the Veteran submitted a notice of disagreement as to the assignment of the July 2, 2008 date for Dependents' Educational Assistance benefits.  He stated it should be June 1, 2006.  See April 2009 VA Form 21-4138, Statement in Support of Claim.

In October 2009, the RO granted an earlier effective date of February 1, 2007, for the award of Dependents' Educational Assistance benefits.  See rating decision.  The Veteran stated it should go back to May 17, 2006, which is the date he was awarded the 100 percent evaluation based upon individual unemployability.

For the purposes of educational assistance under 38 U.S.C.A., Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2011).  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.

After having carefully reviewed the evidence of record, the Board finds that the evidence supports the grant of an earlier effective date of May 17, 2006.  On that date, VA determined that the Veteran met the criteria for a total rating for compensation based upon individual unemployability.  As noted above, these benefits shall correspond to effective dates relating to award of disability compensation.  See id.  The February 2007 date seems to correspond with VA examinations that addressed the level of severity of the Veteran's service-connected disabilities.  However, the Veteran had submitted a claim for individual unemployability on May 17, 2006, alleging that his disabilities were permanent and total and prevented him from working.  Such allegations were sufficient enough for the RO to assign an effective date of May 17, 2006, for the award of a total rating for compensation based upon individual unemployability.  Thus, it is logical to conclude that such allegations would be sufficient to establish that the Veteran's disabilities were permanent and total as of that date.  Thus, the Board grants an earlier effective date of May 17, 2006 for Dependents' Educational Assistance benefits.

As to an effective date prior to this, as the Veteran is not entitled to a total disability evaluation based on individual unemployability due to service connected disorders prior to May 17, 2006, he also is not entitled to Dependents' Educational Assistance benefits prior to that date.  The evidence fails to show any basis other than total disability for which he would be entitled to Dependents' Educational Assistance benefits.  Thus, May 17, 2006, is the earliest date for which such entitlement is warranted.

Although the Veteran may contend that he is entitled to an earlier effective date for Chapter 35 Dependents' Educational Assistance, VA regulations dictate the specific circumstances and criteria which must be met before Dependents' Educational Assistance benefits may be granted. As these criteria were not met prior to of May 17, 2006, an effective date prior to this date for the award of Dependents' Educational Assistance benefits must be denied.

II.  Individual unemployability

The Board notes that the Veteran's attack on the effective date assigned for the total rating for compensation based upon individual unemployability is based solely on the allegation that the RO committed clear and unmistakable error in the July 1981 rating decision, which denied entitlement to a total rating for compensation based upon individual unemployability, and any other decision that continued that denial.  The Veteran did not timely appeal the March 2009 rating decision, insofar as it effectuated the Board's grant of a total rating for compensation based upon individual unemployability and assigned an effective date of May 17, 2006.  In April 2009, the Veteran submitted a document in which he stated that he disagreed "with the effective date of 'permanency status' which should be 6-1-06 so that [his] daughter can receive her Ch 35 benefits since 6-1-06."  This statement clearly concerns only the effective date of the Chapter 35 benefits and cannot be construed as disagreeing with the effective date of TDIU.  In other statements dated in April and May 2009, he asserted that the RO erroneously deducted retired pay.  In an August 2009 statement, he requested that the DRO expedite a decision.  In an October 2009 substantive appeal, the Veteran perfected his appeal with respect to the earlier effective date for Chapter 35 benefits.  In January 2010 and March 2010, the Veteran submitted statements indicating that he was claiming an effective date of  May 17, 2006, the same as the effective date for TDIU.  In none of these statements does the Veteran assert dissatisfaction with the RO's decision concerning the effective date for TDIU and a desire to contest the result.  See 38 C.F.R. § 20.201 (2011) (If notice was provided that several issues were decided at the same time, the specific determinations with which the claimant disagrees must be identified).  Thus, the only manner in which the Veteran can obtain an earlier effective date is by alleging clear and unmistakable error, which he has done.

In a November 2010 statement, the Veteran alleged that he had been unable to work since 1975, which is the effective date that should be assigned.  In an April 2011 statement, the Veteran provided a more clear statement as to his allegation of clear and unmistakable error.  There, he stated that the RO had committed clear and unmistakable error in the July 1981 rating decision because he met all the legal requirements described under 38 C.F.R. § 4.16 for entitlement to the benefit.  

In the September 2011 statement made through the Veteran's representative, he argued that the Board had remanded the claim for entitlement to a total rating for compensation based upon individual unemployability in May 1983 and that the Veteran submitted a June 1983 statement from a medical professional, wherein the physician opined that the Veteran's disabilities were permanent and total and would preclude the Veteran from working.  The Veteran stated that the same evidence used to grant him entitlement to a total rating for compensation based upon individual unemployability in February 2009 was the same evidence that was considered back in 1983, when entitlement to that same benefit was denied.

Under the provisions of 38 C.F.R. § 3.105(a), an RO rating decision may be reversed or amended if that adjudication is clearly and unmistakably erroneous.  Otherwise prior decisions are final.  38 U.S.C.A. § 7105(c).

The Court has defined clear and unmistakable error as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that is "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).  Further, "[a] determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior [RO decision]."  Id. at 314.

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995); Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Russell, 3 Vet. App. at 310.  The alleged error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), en banc review denied, 6 Vet. App. 162 (1994).

For background purposes, in April 1981, the Veteran submitted a VA Form 21-527, Income Net-Worth and Employment Statement, and attached several letters from potential employers, who had denied the Veteran employment due to, at least in part, his service-connected disabilities.  At that time, the Veteran had a combined disability evaluation of 90 percent.

In a July 1981 rating decision, the RO denied entitlement to a total rating for compensation based upon individual unemployability, determining that the Veteran's disabilities were not severe enough to prevent the Veteran from working.  He was notified of this determination in August 1981.  

In August 1981, the Veteran submitted a notice of disagreement, stating that was no longer able to work due to his service-connected disabilities. 

In a November 1981 rating decision, the RO confirmed the denial of a total rating for compensation based upon individual unemployability.  He was notified of this determination in January 1982.  

The RO issued a statement of the case in April 1982.  The Veteran perfected his appeal that same month.  

In May 1983, the Board remanded the claim to allow the Veteran to submit medical evidence involving his service-connected disabilities, to obtain VA treatment records, and to provide the Veteran with a VA examination.

In June 1983, the Veteran submitted a letter from a private physician, who stated that the Veteran's chronic lumbosacral myositis was permanent and prevented the Veteran from working since September 1979.  (The Veteran was not and is still not service connected for lumbosacral myositis.)

VA examinations were conducted in October and November 1983.  

In January 1984, the RO confirmed the prior denial of a total rating for compensation based upon individual unemployability.  It issued a supplemental statement of the case in March 1984.

In a July 1984 decision, the Board denied the claim of entitlement to a total rating for compensation based upon individual unemployability.  

The Veteran's claim for clear and unmistakable error in the July 1981 rating decision, which denied a total rating for compensation based upon individual unemployability, and any other decision that confirmed the denial of such benefit from that date to March 1984, lacks legal merit because he appealed the July 1981 decision, and the Board affirmed the denial of entitlement to a total rating for compensation based upon individual unemployability in the March 1984 decision.  

An RO decision that was appealed to and affirmed by the Board is considered to have been subsumed by the Board decision and no claim of clear and unmistakable error under § 3.105(a) exists as a matter of law concerning that RO decision.  Duran v. Brown, 7 Vet. App. 216 (1994); 38 C.F.R. § 20.1104 (2011).  In Brown v. West, the United States Court of Appeals for the Federal Circuit stated, "The rationale for that rule is that it is improper for a lower tribunal (the RO) to review the decision of a higher tribunal (the Board)."  203 F.3d 1378, 1381 (Fed.Cir.2000); see Smith v. Brown, 35 F.3d 1516, 1526 (Fed.Cir.1994).  In a case where an RO decision has been subsumed by a subsequent Board decision, the claimant "may not challenge the original RO determination as containing clear and unmistakable error, but must proceed before the Board and urge that there was clear and unmistakable error in the Board decision that subsumed the unappealed RO determination."  Brown, 203 F.3d at 1381; Manning v. Principi, 16 Vet. App. 534, 540 (2002).

The Board has read through all of the Veteran's and his representative's statements, and in none of them does the Veteran allege clear and unmistakable error in the March 1984 Board decision.  If the Veteran would like file a motion for claim clear and unmistakable error in the March 1984 Board decision, he would need to submit such motion directly to the Board.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400-1404 (2011).  

The July 1981 rating decision, which denied entitlement to a total rating for compensation based upon individual unemployability, and any other decision that confirmed the denial from that date to the March 1984 Board decision was subsumed by the March 1984 Board decision.  That rating decision may not be reviewed for clear and unmistakable error, and any such claim cannot exist as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (In a case where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  Thus, the Veteran's claim for entitlement to an earlier effective date for the award of a total rating for compensation based upon individual unemployability on the basis that the RO committed clear and unmistakable error in July 1981 is denied.


III.  Duties to Notify & Assist

Regarding the Veteran's claim for an earlier effective date for Dependents' Educational Assistance benefits, as the benefit has been awarded and assigned an effective date, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Following the Veteran's notice of disagreement as to the effective date, the RO properly provided him with a statement of the case addressing the effective-date issue.

VA has also fulfilled its duty to assist the claimant.  There were multiple submissions in the file from the Veteran written in Spanish, which were translated during the appeal.  There are some records in Spanish that were not translated; however, it is clear that such records do not relate to the issue on appeal.  For example, the documents which were not translated include those entitled, "Certificacion" and "Certificacion de estudios."  See documents submitted in September 1978.  In an attached statement from the Veteran, he wrote he had attached two certifications of studies (which statement he wrote in English).  Moreover, a marriage certificate was submitted in January 1978 which is not relevant to the claims decided herein.  In addition, a copy of a June 2007 letter from VA to the appellant is of record on which the appellant's wife wrote in Spanish for a Congressman's information that the percentages shown are those assigned to the Veteran's disabilities.  This is not relevant to the issues on appeal.  In sum, the Board finds as fact that these records would not be relevant the issues on appeal, and thus translation was not required.

As to the allegations of clear and unmistakable error, the Court has held that the VCAA does not apply to those types of claims.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (Holding VCAA inapplicable to claims of clear and unmistakable error).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date of May 17, 2006, for Dependents' Educational Assistance benefits is granted.

Entitlement to an effective date earlier than May 17, 2006, for the award of a total rating for compensation based upon individual unemployability on the basis of clear and unmistakable error is denied.



__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


